Title: From George Washington to Colonel Armand, 5 July 1779
From: Washington, George
To: Armand (Armand-Charles Tuffin, marquis de La Rouërie)


        
          Sir
          Head Quarters New Windsor 5th July 1779
        
        The complain[t]s of your corps dayly increase—You will immediately on receipt of this send it off under the Officer next in Command—to Join Colo. Moylan at or near Bedford.
        Yourself will remain with the Witness you have to attend a Court Martial which will sit tomorrow morning at 10 oClock. at New Windsor. Your most Obd.
        
          G.W.
        
      